PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/077,558
Filing Date: 13 Aug 2018
Appellant(s): Patil et al.



__________________
Eric G. Halsne
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 07/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 8-10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guracar et al. (US 6,309,357 B1, October 30, 2001, Applicant submitted prior art via the IDS, hereinafter “Guracar”) in view of Bjaerum et al. (US 2003/0013963, January 16, 2003, hereinafter “Bjaerum”) and Ustuner et al. (US 2005/0033165, February 10, 2005, hereinafter “Ustuner”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guracar in view of Bjaerum and Ustuner as applied to claims 1 and 3 above and further in view of Rigby et al. (US 2010/0113926, May 6, 2010, hereinafter “Rigby”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guracar in view of Bjaerum and Ustuner as applied to claims 1, 8, and 9 above and further in view of Miyauchi et al. (US 2015/0141822, May 21, 2015, hereinafter “Miyauchi”).

 (2) Response to Argument
The independent claims recite the following limitations,
An ultrasonic diagnostic imaging system and corresponding method for filtering time-sequential ultrasonic images of moving tissue, comprising:
a source of successive frames of ultrasonic image data of moving tissue (primary limitation argued by appellant); 
a clutter filter configured to filter the successive frames to produce successive frames of filtered data of the moving tissue; and 
a processor programmed to execute an algorithm for effecting operation of a tissue displacement estimates selector configured to: 
estimate first displacements between pixels of the successive frames of ultrasonic image data of the moving tissue to produce a first displacement image and respective first quality metrics for the first displacements; 
estimate second displacements between corresponding pixels of the successive frames of the filtered data to produce a second displacement image and respective second quality metrics for the second displacements; and 
generate a third displacement image comprising estimated displacements selected from the first and second displacements based on a comparison between the respective first and second quality metrics.
The claimed source of successive frames of ultrasonic image data of moving tissue refers to a storage or memory containing successive, e.g. time-separated, samplings of ultrasonic image data, as described by applicant in the originally filed specification of the instant application on page. 5, ll. 7-13:
“In accordance with the principles of the present invention the frame memory 30 stores successive time-separated samplings of the image field on a spatial basis. For cardiac imaging the frame rate of the image acquisition is preferably at least 150 frames per second to avoid aliasing as per the Nyquist criterion. A higher frame rate of at least 800 Hz can also be used for aliasing phase shift (aka Doppler) estimators to estimate the motion. For imaging other anatomy with different motional characteristics other frame rates may be used [...]”


“FIG. 2 illustrates a useful way of organizing the image data in frame memory 30, which in this example is that of a corner turning memory. A corner turning memory is typically used to store echo data used for Doppler processing as it organizes the data in rows of common spatial locations, across which temporally different samples are stored. Thus, each row of data comprises an ensemble of data for a spatial location (pixel) which may be Fourier-processed to yield a Doppler estimate. The vertical direction (depth z) is the "fast time" direction in which echo signals received by sampling from along one transmit-receive A-line are stored. The fast time sampling rate in a typical ultrasound system is on the order of many megaHertz. In FIG. 2, the first subscript of each I,Q value is the fast time subscript, indicating the sequence in which the I,Q sample values are received along the line. The horizontal axis of the data is the "slow time" axis indicating the pulses P.sub.n which generate the echoes from transmitting at successive times along the same spatial A-line, which is typically denominated in Hertz (frames per second.) The second subscript of each I,Q value indicates the slow time sequence of each I,Q sample of a row of data, each row containing the data from temporal sampling of the same pixel location in the image field. Thus, the data table of FIG. 2 illustrates the quadrature data acquired from eight samples in depth along an A-line of an image field (an actual ultrasound system may sample a line scores or hundreds of times,) and the A-line has been sampled eight times in succession by transmitting eight temporally successive pulses P.sub.1-P.sub.8 along the A-line.”

	As highlighted above, applicant admits that a corner turning memory is typically used to store Doppler echo data and includes “temporally different samples” that are obtained from “transmitting at successive times”. Further, the horizontal axis of a corner turning memory is denominated in “Hertz (frames per second)”. 
	As an overview, primary reference Guracar discloses in col. 1, ll. 11-20 and col. 2, ll. 57-59,
col.1, ll.11-20: “Ultrasound systems image blood flow and tissue movement using correlation or Doppler techniques. The flow or movement is represented by one or more of various estimated parameters, such as energy, velocity and/or 

col. 2, ll. 57-59: “In operation, the comer turning memory 100 stores data associated with multiple transmissions along a same scan line. [...]”

	Therefore, Guracar clearly discloses the claimed “source of successive frames of ultrasonic image data of moving tissue. Examiner notes that the term “comer” recited above by Guracar is clearly a typographical error and should be “corner” as spelled properly in other locations of the reference such as in Fig. 1, which is re-produced below. 

    PNG
    media_image2.png
    541
    878
    media_image2.png
    Greyscale


Appellant, on pages 8-9, argues the following:
“Guracar does not operate on successive frames of image and filtered data. Guracar operates on a single set of image data that is stored in a comer-turning memory 100. Contrary to the assertion in the Office action, a corner-turning memory does not contain multiple frames of image data. A comer-turning memory is the conventional way to store echoes acquired for Doppler processing. A typical corner-turning memory is illustrated in Fig. 2 of the present application and paragraphs [0028]-[0029] of the published application, US Pat. Pub. No. 2019/0029651, explain how it works. The drawing only shows a portion of a corner-turning memory that stores the data for a single A-line of an image. Transmit pulses P1-P8 are successively transmitted along the same line of an image field. Sequences 

In response, Examiner first notes that as shown above on page 5, Appellant admits that an example of the claimed source of successive frames of ultrasonic image data of moving tissue can be a typical corner turning memory in the originally filed disclosure. Therefore, the argument above contradicts Appellant’s own originally filed disclosure. Further, Appellant admits in the above argument that “[t]he memory is then cleared and successive echo acquisitions are performed again to refill the memory with data for estimation of Doppler values for a second Doppler image”, which is further evidence for a source of successive frames of ultrasonic image data.  Examiner notes that the claims do not specifically require the source of successive frames to contain every single frame of the successive frames to be processed at a single instant in time. Therefore, whether or not the memory is cleared before obtaining additional data is acquired is moot. The collective data processed from the corner turning memory 100 in Figure 1 of Guracar (shown above) is eventually transmitted to the CINE memory 180 in Figure 1, which is further evidence of successive frames of ultrasonic image data of moving tissue.  

Further, appellant, on page 10, argues the following:


In response to Appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using B mode values and limiting the claimed invention to a single clutter filter, i.e. claims do not exclude the use of two clutter filters or time-multiplexed operation of one filter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner also notes that although the above arguments are moot because they are directed to unclaimed limitations, Guracar does disclose the use of B-mode imaging in at least col. 3, ll. 5-8. 

Further, Appellant, on page 10, argues the following:
“A correct reading of Guracar and an understanding of corner-turning memories shows that Guracar lacks the ability or teaching to estimate displacements between pixels of successive frames of ultrasonic image data to produce a first displacement image and quality metrics, as recited in Claim 1. Guracar also lacks the ability or teaching to estimate second displacements between corresponding pixels of successive frames of filtered data to produce a second displacement image and quality metrics, as recited in Claim 1. Guracar also fails to show or suggest generating a third displacement image comprising estimates selected from the first and second displacements based on a comparison of quality metrics as recited”

In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Further, Appellant, on page 11, argues the following:
“Bjaerum is producing clutter filtered Doppler velocity values which are tracked over a portion of a heart cycle such as systole, and the tracked tissue displacement at points in a region of interest is color-coded and displayed. Clutter filtering is mentioned in paragraph [0029]. Like Guracar, Bjaerum does not show or suggest a processor programmed to estimate first displacements between pixels of successive frames of ultrasonic image data of moving tissue to produce a first displacement image and respective first quality metrics; or to estimate second displacements between corresponding pixels of successive frames of filtered data to produce a second displacement image and respective second quality metrics for the second displacements. Nor does Bjaerum show or suggest generating a third displacement image comprising estimated displacements selected from first (unfiltered) and second (filtered) displacements based on a comparison between first and second quality metrics.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Bjaerum, as shown in detail on page 5 of the Final rejection mailed 03/25/2021, was merely relied upon to teach estimating displacements because Guracar failed to disclose the estimated parameters specifically being displacements. Instead Guracar discloses generally using parameters representing flow or movement such as velocity, as detailed in the paragraph spanning pages 3-4 of the Final rejection. However, as shown in detail on page 5 of the Final rejection, Bjaerum teaches, in the same field of endeavor, estimating displacements using velocity. Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Guracar with the estimate displacements as taught by Bjaerum in order to aid in the diagnosis of tissue function.  

Further, Appellant, on pages 11-12, argues the following:
“Ustuner is trying to produce an ultrasound image with reduced grating lobe artifacts in a situation where his transducer has sparsely arrayed elements which do not satisfy the requisite /2 spacing to reduce the sidelobe level. He has a filter 30, essentially a lowpass filter (see Fig. 4, response curve 40) which outputs filtered ultrasound data with reduced or no grating lobe energy. If the input and output levels of the filter are the same, Ustuner assumes that no grating lobes are present and uses the input signal to the filter for his image. If the output level is lower, he assumes that the reduced output level is due to grating lobe reduction and uses the output signal for his image. Like Guracar and Bjaerum, Ustuner does not show or suggest a processor programmed to estimate first displacements between pixels of successive frames of ultrasonic image data of moving tissue to produce a first displacement image and respective first quality metrics; or to estimate second displacements between corresponding pixels of successive frames of filtered data to produce a second displacement image and respective second quality metrics for the second displacements. Nor does Ustuner show or suggest generating a third displacement image comprising estimated displacements selected from first (unfiltered) and second (filtered) displacements based on a comparison between first and second quality metrics. With no displacements involved, he decides whether to use filtered (output) or unfiltered (input) data based on whether the output signal is of reduced energy level due to assumed grating lobe reduction.”

In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ustuner, as shown in detail on pages 5-6 of the Final rejection mailed 03/25/2021, was merely relied upon to teach estimating first parameters from unfiltered data. Ustuner teaches processing and making a selection between both filtered and unfiltered data on a pixel by pixel basis as shown below in paragraph [0037] of Ustuner. Therefore, before the effective filing date 
[0037] “To avoid dark spots in tissue structure, processing is adapted to select one of the received ultrasound data input to the grating lobe filter 30, the filtered ultrasound data output or combinations thereof as a function of the comparison. The selected data is used for imaging in one embodiment, the comparison processor 32 outputs a weighted summation of the filter input and output. The weights are a function of the grating lobe level. In one embodiment, a weight is calculated as the absolute value of the magnitude of the filter input minus the absolute value of the magnitude of the filter output. The filter coefficients in this case are scaled so that the filter has unity incoherent gain. Where the input magnitude is larger than the output magnitude, the filter output is passed for subsequent detection in imaging. Otherwise, the filter input is selected and passed for subsequent detection and imaging. In this embodiment, the weights are either (1) a one value for the filter output and zero value for the filter input or (2) a one for the filter input and a zero for the filter output. Other functions for determining the weight may be used, such as requiring a greater or lesser amount of grating lobe clutter for selecting between using the input data or output data masks for any pixel location. The selection is made on a pixel-by-pixel basis, resulting in a mask of locations associated with received ultrasound data without filtering by the grating lobe filter 30 and other locations associated with ultrasound data output by the grating lobe filter 30. In alternative embodiments, linear or nonlinear varying weights are applied, resulting in a selected or output ultrasound data that is a combination of both filtered and unfiltered ultrasound data.”

Further, Appellant, on page 13, argues the following;
“Accordingly it is respectfully submitted that, since the last three elements (paragraphs) of Claim 1 are absent from all of Guracar, Bjaerum, and Ustuner, Claim 1 is patentable over the combination of Guracar, Bjaerum, and Ustuner. Claims 2-11 which depend ultimately from Claim 1 are patentable over this combination by reason of their dependency.”

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant’s arguments on pages 13-14 regarding independent claim 12 and its dependents have been addressed above in examiner’s response to appellant’s arguments regarding independent claim 1. 

Further, Appellant, on page 15, argues that teaching reference Rigby fails to disclose the limitations of claims 1, 12 and their dependents allegedly missing from Guracar, Bjaerum, and Ustuner. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes, as shown in detail on page 9 of the Final rejection mailed 03/25/2021, Rigby was merely relied upon to teach high pass filtering in a slow time.

Finally, Appellant, on page 16, argues that teaching reference Miyauchi fails to disclose the limitations of claims 1, 12, and their dependents allegedly missing from Guracar, Bjaerum, and Ustuner. In response to appellant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes, as shown in detail on page 10 of the Final rejection mailed 03/25/2021, Miyauchi was merely relied upon to teach a reference cursor adapted to indicate a location of reference tissue in the image field; and a strain ratio processor configured to produce a strain ratio image comprising ratios of strain values at points in the image field to a strain value of the reference tissue.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
AMINAH ASGHAR
/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793                                                                                                                                                                                                        

/Michael T. Schaper/
RQAS, OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.